Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 1 of 38




      EXHIBIT 1
Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 2 of 38
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 3 of 38




 1   TEMPTATIONS / LITTLE DARLINGS,
     GOLD CLUB - SF, LLC d/b/a GOLD CLUB,
 2   MARKET ST. CINEMA, LLC d/b/a
     MARKET STREET CINEMA, S.A.W.
 3   ENTERTAINMENT, LTD. d/b/a LARRY
     FLYNT’S HUSTLER CLUB / CONDOR,
 4   SAN FRANCISCO GARDEN OF EDEN,
     LLC d/b/a GARDEN OF EDEN, SAN
 5   FRANCISCO ROARING 20’S, LLC, d/b/a
     ROARING 20’S, STOCKTON
 6   ENTERPRISES, LLC d/b/a DÉJÀ VU
     SHOWGIRLS, BOB MARTIN, INC. d/b/a
 7   DÉJÀ VU EROTIC ULTRA LOUNGE, and
     DOES 1-200, jointly and severally,
 8
     Defendants.
 9

10
11

12

13
14

15

16
17

18

19
20

21

22
23

24

25
26

27

28


                                      COMPLIANT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 4 of 38




 1                                             INTRODUCTION
 2          1.        This is a class action brought by Plaintiffs Jane Roes 1-4 (hereinafter collectively

 3   referred to as “Plaintiffs”) against Defendants Déjà Vu Services, Inc., Harry Mohney, and the Déjà

 4   Vu Affiliated Nightclubs Located in the State of California (hereinafter collectively referred to as
 5   “Defendants”).

 6          2.        The Class which Plaintiffs seek to represent is composed of people who, during the

 7   relevant time period, worked as exotic dancers at Déjà Vu Affiliated Nightclubs in California.
 8          3.        Plaintiffs contend that all class members were denied their fundamental rights under

 9   applicable federal and state wage and hour laws, causing financial loss and injury. Specifically,

10   Plaintiffs complain that Defendants misclassified Plaintiffs and all other members of the Class as
11   independent contractors, as opposed to employees, at all times in which they worked as dancers at

12   Defendants’ adult nightclubs located throughout California. Plaintiffs contend that Defendants failed

13   to pay Plaintiffs and all other members of the Class the minimum and overtime wages and other
14   benefits to which they were entitled under applicable federal and California state laws. Additionally,

15   Defendants engaged in unlawful tip-sharing by requiring dancers in the Class to share gratuities

16   given to them by patrons with Defendants and their employees, such as doormen and DJs. Plaintiffs,
17   therefore, bring this class action seeking damages, back pay, restitution, liquidated damages,

18   injunctive and declaratory relief, civil penalties, prejudgment interest, reasonable attorneys’ fees and

19   costs, and any and all other relief the Court deems just, reasonable and equitable under the
20   circumstances.

21                                   I.   JURISDICTION AND VENUE
22          4.        This Court has jurisdiction over this action pursuant to Article 6, § 10 of the
23   California Constitution, California Business and Professions Code § 17203 and Code of Civil

24   Procedure §§ 382 and 410.10.         This Court has jurisdiction over Defendants because they are

25   registered to conduct, and do conduct, substantial business within California and San Diego County.
26          5.        This Court has jurisdiction over Plaintiffs’ Fair Labor Standards Act (“FLSA”) claims

27   as 29 U.S.C. § 216(b) authorizes private rights of action to recover damages for violations of the

28   FLSA’s wage and hour provisions on any court, which means state or federal.

                                                    -1-
                                                 COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 5 of 38




 1            6.    Venue is proper in this Court pursuant to Code of Civil Procedure § 395 because
 2   Defendants operate their business and employ the class members within this County, and a

 3   substantial or significant portion of the conduct complained of herein occurred and continues to

 4   occur within this County.
 5                                  II.    PARTIES AND STANDING
 6            7.    Plaintiff Jane Roe No. 1 (“Roe No. 1”) is a resident of San Bernardino County,

 7   California. Roe No. 1 worked as an exotic dancer for Defendants at Déjà Vu Showgirls in City of
 8   Industry, California during the class period and is a member of the proposed class. Like other class

 9   members, when Roe No. 1 worked in that capacity, she was: (1) misclassified as an independent

10   contractor, and as a result was not paid any wages (or provided other benefits and rights) to which
11   she was entitled as an employee; and (2) required to split tip income as described more fully below.

12   Roe No. 1 sues on her own behalf and as a proposed class representative on behalf of similarly

13   situated individuals. She sues under a fictitious name, Jane Roe No. 1, due to the highly sensitive
14   and personal nature of the details about Plaintiffs in this action, and for additional reasons described

15   below.

16            8.    Plaintiff Jane Roe No. 2 (“Roe No. 2”) is a resident of San Bernardino County,
17   California. Roe No. 2 worked as an exotic dancer for Defendants at Déjà Vu Showgirls in

18   Bakersfield, California during the class period and is a member of the proposed class. Like other

19   class members, when Roe No. 2 worked in that capacity, she was: (1) misclassified as an
20   independent contractor, and as a result was not paid any wages (or provided other benefits and

21   rights) to which she was entitled as an employee; and (2) required to split tip income as described

22   more fully below. Roe No. 2 sues on her own behalf and as a proposed class representative on behalf
23   of similarly situated individuals. She sues under a fictitious name, Jane Roe No. 2, due to the highly

24   sensitive and personal nature of the details about Plaintiffs in this action, and for additional reasons

25   described below.
26            9.    Plaintiff Jane Roe No. 3 (“Roe No. 3”) is a resident of Los Angeles County,

27   California. Roe No. 3 worked as an exotic dancer for Defendants at Déjà Vu Showgirls in North

28   Hollywood, California during the class period and is a member of the proposed class. Like other

                                                    -2-
                                                 COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 6 of 38




 1   class members, when Roe No. 3 worked in that capacity, she was: (1) misclassified as an
 2   independent contractor, and as a result was not paid any wages (or provided other benefits and

 3   rights) to which she was entitled as an employee; and (2) required to split tip income as described

 4   more fully below. Roe No. 3 sues on her own behalf and as a proposed class representative on behalf
 5   of similarly situated individuals. She sues under a fictitious name, Jane Roe No. 3, due to the highly

 6   sensitive and personal nature of the details about Plaintiffs in this action, and for additional reasons

 7   described below.
 8          10.     Plaintiff Jane Roe No. 4 (“Roe No. 4”) is a resident of San Diego County, California.

 9   Roe No. 4 worked as an exotic dancer for Defendants at Déjà Vu Showgirls in San Diego, California

10   and Torrance, California during the class period and is a member of the proposed class. Like other
11   class members, when Roe No. 4 worked in that capacity, she was: (1) misclassified as an

12   independent contractor, and as a result was not paid any wages (or provided other benefits and

13   rights) to which she was entitled as an employee; and (2) required to split tip income as described
14   more fully below. Roe No. 4 sues on her own behalf and as a proposed class representative on behalf

15   of similarly situated individuals. She sues under a fictitious name, Jane Roe No. 4, due to the highly

16   sensitive and personal nature of the details about Plaintiffs in this action, and for additional reasons
17   described below.

18          11.     Plaintiffs sue under fictitious names due to the highly sensitive and personal nature of

19   the details about Plaintiffs in this action and because (1) there is a significant social stigma
20   associated with the nude and semi-nude “dancing” that exotic dancers, also known as “strippers,”

21   perform; (2) there are risks inherent in working as an exotic dancer, including risk of injury by

22   current or former customers of Defendants if an exotic dancer’s name or address is disclosed; (3)
23   Plaintiffs would be hesitant to maintain this action enforcing fundamental employee rights if their

24   names were to be forever associated with Defendants’ Nightclubs, which could affect their prospects

25   for future employment by others; and (4) Plaintiffs wish to protect their rights to privacy. Plaintiffs’
26   concerns are reasonable and justified. At the Nightclubs, it is customary for the exotic dancers to use

27   pseudonyms or stage names for privacy and personal safety reasons. See generally Does I thru XXIII

28   v. Advanced Textile Corp., 214 F.3d 1058, 1067-1068 (9th Cir. Cal. 2000) accord Starbucks Corp. v.

                                                    -3-
                                                 COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 7 of 38




 1   Superior Court (2008) 168 Cal.App.4th 1436, n.7 (“[W]e allow parties to use pseudonyms in the
 2   ‘unusual case’ when nondisclosure of the party’s identity ‘is necessary . . . to protect a person from

 3   harassment, injury, ridicule or personal embarrassment.’ . . . We join our sister circuits and hold that

 4   a party may preserve his or her anonymity in judicial proceedings in special circumstances when the
 5   party’s need for anonymity outweighs prejudice to the opposing party and the public’s interest in

 6   knowing the party’s identity.”).

 7          12.     Plaintiffs intend to file additional Consents to Become Party Plaintiff executed by
 8   similarly situated individuals as they are secured. Many similarly situated individuals, however, will

 9   be afraid to join the lawsuit as party plaintiffs because of reasonable fears relating to privacy,

10   personal safety, and/or the potential for retaliation. In order to allow them to pursue their rights
11   under the FLSA without jeopardizing their privacy, personal safety, or income, Plaintiffs pray that

12   the Court permit party plaintiffs to keep their names and addresses concealed. See generally Does I

13   thru XXIII, 214 F.3d at 1071 (“complaining employees are more effectively protected from
14   retaliation by concealing their identities than by relying on the deterrent effect of post hoc remedies

15   under FLSA’s anti-retaliation provision”).

16          13.     Defendants are business entities and/or individuals that jointly employ and control the
17   work of members of the Class that work or have worked at Déjà Vu Affiliated Nightclubs

18   throughout California.

19          14.     The Déjà Vu Affiliated Nightclubs are businesses that, within the state of California,
20   currently are, or that at any time during the Class Period were, either: A) parties to an agreement or

21   contract with Déjà Vu Services, Inc. whereby they receive(d) either consulting or management

22   services, or licensing rights, from Déjà Vu Services, Inc.; B) parties to an agreement or contract
23   with Global Licensing, Inc., whereby they receive(d) licensing rights from Global Licensing, Inc.; C)

24   owned, either wholly or in part, and directly or indirectly, by either Harry Mohney or Jason “Cash”

25   Mohney; or D) tenants of Harry Mohney or Jason “Cash” Mohney, either directly or indirectly.
26          15.     The senior management of all Déjà Vu Affiliated Nightclubs throughout California is

27   delegated to Déjà Vu Services, Inc., Harry Mohney and/or their agents. In turn, the employment

28   policies affecting class members at the Déjà Vu Affiliated Nightclubs in California are dictated,

                                                     -4-
                                                  COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 8 of 38




 1   determined, controlled and perpetuated in material part by Déjà Vu Services, Inc. and Harry
 2   Mohney. As such, Déjà Vu Services, Inc. and Harry Mohney are joint employers of all dancers

 3   under applicable federal and state wage and hour laws, including the FLSA.

 4          16.     Defendant Déjà Vu Services, Inc. (hereinafter “Déjà Vu Services” or “DVS”) is a
 5   Michigan Corporation maintaining offices in North Hollywood, California, San Diego, California

 6   and Lansing, Michigan. The registered office for Déjà Vu Services is 8252 E. Lansing Road,

 7   Durand, Michigan, 48429. Déjà Vu Services also maintains corporate offices in North Hollywood
 8   and San Diego, California. From those offices DVS manages, operates and/or controls the business

 9   operations and employment and wage policies at the numerous Déjà Vu Affiliated Nightclubs doing

10   business under “Déjà Vu,” “Déjà Vu Showgirls,” “Déjà Vu Dream Girls,” “Déjà Vu Centerfolds,”
11   and/or other trade names nationwide, including the Déjà Vu Affiliated Nightclubs where Plaintiffs

12   and all Class members worked.

13          17.     Defendant Harry Mohney (“Mohney”) is an individual residing in California, Nevada
14   and/or other foreign addresses. Upon information and belief, Mohney owns, manages and/or controls

15   Déjà Vu Services and each of the Déjà Vu Affiliated Nightclubs, directly or indirectly. Together

16   with DVS, Mohney perpetuates the employment policies affecting Class members that are
17   challenged in this lawsuit. Mohney maintains offices in California where he conducts this work and

18   makes these decisions that affect Class members in California. Mohney manages, operates and/or

19   controls the business operations and employment policies at the numerous nightclubs doing business
20   under “Déjà vu,” “Déjà Vu Showgirls,” “Déjà Vu DreamGirls,” “Déjà Vu Centerfolds,” and/or other

21   trade names nationwide, including the Déjà Vu Affiliated Nightclubs where Plaintiffs and all Class

22   members worked.
23          18.     Déjà Vu Services and Mohney are joint employers of all Class members and as such

24   are jointly and severally liable for any violations of the wage and hour laws set forth below.

25   Plaintiffs seek to certify a class of all exotic dancers who worked at Déjà Vu Affiliated Nightclubs in
26   California that were directly or indirectly owned, operated, controlled and/or managed by Déjà Vu

27   Services and/or Mohney. Déjà Vu Services and Mohney manage, operate and control the significant

28   business operations in each Déjà Vu Affiliated Nightclub, and dictate the common employment

                                                    -5-
                                                 COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 9 of 38




 1   policies applicable to each nightclub, including but not limited to the decisions: (1) to classify
 2   dancers as independent contractors, as opposed to employees, and; (2) to require that dancers share

 3   their tips. Those policies, which affected and harmed Class members in California, were established

 4   and implemented, in significant and material part, at Déjà Vu Services’ and Mohney’s offices and
 5   places of business in California.

 6          19.     DVS, its officers and consultants, including Mohney, have been involved in the

 7   decisions to classify exotic dancers working at the Déjà Vu Affiliated Nightclubs as independent
 8   contractors, as opposed to employees, and to perpetuate and maintain that classification system. As

 9   part of those discussions, DVS, its officers and consultants, including Mohney, have discussed

10   compliance with the labor codes relating to the dancer classification issue and made the decision to
11   try to have dancers “elect” to be independent contractors and waive their statutory rights under the

12   wage and hour laws.

13          20.     Each Déjà Vu Affiliated Nightclub has a common structure where it is held by a
14   nominal corporation, but substantial senior management, financial, legal and other critical

15   operational functions are delegated to affiliated companies which all come under the common

16   control of DVS, its officers and consultants, including Mohney; all or significant senior management
17   functions of each nightclub corporation are delegated to Déjà Vu Services, a company indirectly

18   owned by Mohney. Other key business functions are delegated to and performed by other affiliated

19   companies controlled by Mohney.
20          21.     DVS currently makes its services available to each of the Déjà Vu Affiliated

21   Nightclubs and licenses various “Déjà Vu” trademarks to the clubs. DVS establishes policies that

22   confirm that it controls the workplace at all of the Déjà Vu Affiliated Nightclubs, including those
23   pertaining to the work and classification of exotic dancers in the Class. Upon information and belief,

24   Déjà Vu Services performs the same business functions with respect to all Déjà Vu Affiliated

25   Nightclubs, including management and consultation functions regarding the employment
26   classification of dancers and tip sharing practices.

27          22.     Mohney, directly or indirectly, holds a significant ownership share in all or certain

28   Déjà Vu Affiliated Nightclubs. DVS, its officers and consultants, including Mohney, make decisions

                                                     -6-
                                                  COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 10 of 38




 1   regarding the Déjà Vu Affiliated Nightclubs (including employment policies) from their offices in
 2   California. Specifically, a senior DVS consultant lives in California and, in conjunction with others,

 3   implements, directs, and creates DVS policies on behalf of the Déjà Vu Affiliated Nightclubs.

 4           23.    DVS employs a number of “consultants” including Mohney. These individuals make
 5   decisions regarding DVS and the Déjà Vu Affiliated Nightclubs (including employment policies)

 6   from their offices in California.

 7           24.    Certain DVS officers and “consultants” also manage the Déjà Vu Affiliated
 8   Nightclubs. For instance, one DVS consultant - who resides and works in California - is also the

 9   President of a holding company that maintains ownership interests in numerous Déjà Vu Affiliated

10   Nightclubs. Other managers of Déjà Vu Affiliated Nightclubs report to, are controlled by, and
11   answer to, DVS’s officers and consultants. Through this, inter alia, DVS and Mohney control the

12   operations of the Déjà Vu Affiliated Nightclubs and the people who work there, including dancers in

13   the class.
14           25.    Upon information and belief, at all relevant times, Mohney has played a significant

15   role in managing, directing and controlling the day-to-day business operations of Déjà Vu Services,

16   all of the Déjà Vu Affiliated Nightclubs, and Modern Bookkeeping.
17           26.    Upon information and belief, at all relevant times Mohney was employed by Déjà Vu

18   Services and conducted his work, supervision, and direction of the Déjà Vu Affiliated Nightclubs’

19   operations from his offices in California, Nevada, and/or Michigan.
20           27.    Upon information and belief, Mohney, Déjà Vu Services and the Déjà Vu Affiliated

21   Nightclubs employ “consulting” agreements to allow Mohney and Déjà Vu Services to control,

22   operate, direct, and manage the business affairs of the Déjà Vu Affiliated Nightclubs, including
23   those that affect dancer classification and tip sharing policies.

24           28.    At all relevant times, Mohney has been the de facto chief corporate officer of Déjà Vu

25   Services and the Déjà Vu Affiliated Nightclubs; has had a significant ownership interest in Déjà Vu
26   Services and the Déjà Vu Affiliated Nightclubs; and has had operational control over significant

27   aspects of the business functions of Déjà Vu Services and the Déjà Vu Affiliated Nightclubs,

28   including those relating to the employment classification of dancers; the determination of dancers’

                                                     -7-
                                                  COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 11 of 38




 1   wages (or more accurately, the lack thereof); and tip-sharing requirements applicable to dancers
 2   working at the nightclubs. Mohney played a significant role in creating and maintaining the business

 3   model where dancers working at the Déjà Vu Affiliated Nightclubs were to be classified as

 4   independent contractors and required to share their tips. As such, Mohney is jointly and severally
 5   liable to Plaintiffs and the Class, along with the other Defendants, for damages stemming from Déjà

 6   Vu Services and the other Déjà Vu Affiliated Nightclubs’ failure to comply with applicable wage

 7   and hour laws.
 8          29.       At all relevant times, DVS and Mohney jointly employed all exotic dancers working

 9   in the Déjà Vu Affiliated Nightclubs, managed, directed and controlled the operations in each Déjà

10   Vu Affiliated Nightclub, and dictated the common employment policies applicable in each
11   nightclub, including but not limited to the decisions: (1) to misclassify dancers as independent

12   contractors, as opposed to employees; (2) to require that dancers share their tips with Defendants; (3)

13   to require that dancers further share their tips with Defendants’ managers, doormen, floor walkers,
14   DJs and other employees who do not usually receive tips, by paying “tip-outs;” (4) to not pay any

15   dancers any wages; (5) to demand improper and unlawful payments from class members; (6) to

16   adopt and implement employment policies which violate the FLSA and/or California wage and hour
17   laws, and; (7) to threaten retaliation against any dancer attempting to assert her statutory rights to be

18   recognized as an employee. DVS and Mohney created the common business model employed at

19   each Déjà Vu Affiliated Nightclub regarding dancer classification and tip-sharing and require that
20   the practices continue.

21          30.       All named Defendants agreed and conspired among themselves, along with any third

22   party owners of certain of the Déjà Vu Affiliated Nightclubs throughout California to unlawfully: (1)
23   misclassify dancers as independent contractors, as opposed to employees; (2) require that dancers

24   share their tips with Defendants; (3) require that dancers further share their tips with Defendants’

25   managers, doormen, floor walkers, DJs and other employees who do not usually receive tips, by
26   paying “tip-outs;” (4) not pay any dancers any wages; (5) demand improper and unlawful payments

27   from Class members; (6) adopt and implement employment policies which violate the FLSA and

28   California wage and hour laws, and; (7) threaten retaliation against any dancer attempting to assert

                                                    -8-
                                                 COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 12 of 38




 1   her statutory rights to be recognized as an employee. The unlawful agreements and conspiracies
 2   between Defendants and third parties in the enterprise were entered into as part of a strategy to

 3   maximize revenues and profits and to violate Class members’ statutory rights.

 4             31.   Defendants knew or should have known that the business model employed was
 5   unlawful as applicable laws confirm that all money given to dancers by patrons was defined as a

 6   gratuity and the sole property of the dancer. Despite this, Defendants continued to willfully engage

 7   in the acts described below misclassifying dancers and sharing tip income in violation of their legal
 8   duties.

 9             32.   At all relevant times, Defendants owned and operated a nightclub business engaged in

10   interstate commerce and which utilized goods moving in interstate commerce. For example, goods
11   sold at the Déjà Vu Affiliated Nightclubs moved in interstate commerce. DVS and Mohney own,

12   manage, and control the business operations at numerous nightclubs in California doing business

13   under “Déjà Vu” and other tradenames. On information and belief, during the relevant time period,
14   the annual gross revenues of each Defendant exceeded $500,000 per year.

15             33.   By reason of the foregoing, Defendants, along with the Déjà Vu Affiliated

16   Nightclubs, were at all relevant times enterprises engaged in commerce as defined in 29 U.S.C.
17   §203(r) and §203(s). Defendants and the Déjà Vu Affiliated Nightclubs constitute an “enterprise”

18   within the meaning of 29 U.S.C. §203(r)(1), because they perform related activities through common

19   control for a common business purpose. At all relevant times, Defendants were enterprises engaged
20   in commerce within the meaning of 29 U.S.C. §206(a) and §207(a).

21             34.   The true names and capacities, whether individual, corporate, associate or otherwise,

22   of each of the Defendants designated herein as DOES are unknown to Plaintiffs at this time and
23   therefore said Defendants are sued by such fictitious names. Plaintiffs will amend this Complaint to

24   show their true names and capacities when ascertained. Plaintiffs are informed and believe and

25   thereon allege that each Defendant designated herein as a DOE defendant is legally responsible in
26   some manner for the events and happenings herein alleged and in such manner proximately caused

27   damages to Plaintiffs as hereinafter further alleged.

28             35.   Plaintiffs are informed and believe and thereon allege that each of the Defendants was

                                                    -9-
                                                 COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 13 of 38




 1   acting as the agent, employee, partner, or servant of each of the remaining Defendants and was
 2   acting within the course and scope of that relationship, and gave consent to, ratified, and authorized

 3   the acts alleged herein to each of the remaining Defendants.

 4          36.          On information and belief, Plaintiffs anticipate naming, and possibly substituting,
 5   additional business entities or individuals because Defendant owns, operates, and/or controls local

 6   nightclubs while maintaining shell corporations and/or sham agreements to create the appearance

 7   that it does not have ownership and/or control of the nightclubs.
 8                III.     GENERAL ALLEGATIONS APPLICABLE TO ALL COUNTS
 9          37.          The FLSA and California Labor Code and Industrial Welfare Commission (IWC)

10   Wage Orders applied to Plaintiffs and the Class at all times in which they worked at the Déjà Vu
11   Affiliated Nightclubs.

12          38.          No exceptions to the application of the FLSA or California wage and hour laws apply

13   to Plaintiffs and the Class. For example, no Class member has ever been a professional or artist
14   exempt from the provisions of those statutes. The exotic dancing performed by Class members while

15   working at the Déjà Vu Affiliated Nightclubs does not require invention, imagination, or talent in a

16   recognized field of artistic endeavor, and Class members have never been compensated by
17   Defendants on a set salary, wage, or fee basis. Rather, Class members’ sole source of income while

18   working at the Déjà Vu Affiliated Nightclubs were tips given to them by patrons.

19          39.          At all relevant times, Plaintiffs and each member of the Class, defined below, were
20   employees of Defendants under the FLSA and applicable California wage and hour laws.

21          40.          At all relevant times, Defendants were the employers of Plaintiffs and each member

22   of the Class, defined below, under the FLSA and other applicable law. Defendants suffered or
23   permitted Class members to work. Defendants, directly or indirectly, employed and exercised

24   significant control over the Class members’ wages, hours, and working conditions.

25          41.          At all relevant times, all Defendants were the joint employers of Plaintiffs and
26   members of the Class. Under the FLSA and/or California laws, Plaintiffs’ and Class members’

27   employment for one Defendant is not completely disassociated from their employment by the other

28   Defendant(s). DVS, Mohney, and the Déjà Vu Affiliated Nightclubs do not act entirely independent

                                                      - 10 -
                                                    COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 14 of 38




 1   of each other and are not completely dissociated with respect to the employment of Plaintiffs and the
 2   Class. DVS and Mohney maintain significant control over Plaintiffs and other Class members while

 3   working at the Déjà Vu Affiliated Nightclubs. DVS and Mohney play significant roles in

 4   establishing, maintaining and directing the working and employment policies that are to be applied
 5   to Class members while working at the Déjà Vu Affiliated Nightclubs. DVS and Mohney benefit

 6   financially from the work Class members perform while working at the Déjà Vu Affiliated

 7   Nightclubs. As joint employers of Plaintiffs and members of the Class, DVS and Mohney are
 8   responsible both individually and jointly for compliance with all of the applicable provisions of the

 9   FLSA and other applicable wage and hour laws. 29 C.F.R. § 791.2(a) and (b).

10          42.     During the relevant time period, the employment terms, conditions, and policies that
11   applied to Plaintiffs were the same as those applied to the other Class members who worked as

12   exotic dancers at all Déjà Vu Affiliated Nightclubs in all material respects.

13          43.     Throughout the relevant time period, Defendants’ policies and procedures regarding
14   the classification of all exotic dancers (including Plaintiffs) at the Déjà Vu Affiliated Nightclubs and

15   treatment of dance tips were the same.

16          44.     As a matter of common business policy, Defendants systematically misclassified
17   Plaintiffs and all Class members as independent contractors, as opposed to employees. Defendants’

18   classification of Plaintiffs as independent contractors was not due to any unique factor related to

19   their employment or relationship with Defendants. Rather, as a matter of common business policy,
20   Defendants routinely misclassified all exotic dancers as independent contractors as opposed to

21   employees. As a result of this uniform misclassification, Plaintiffs and the members of the Class

22   were not paid the minimum and overtime wages required, were deprived of other statutory rights and
23   benefits, and therefore, suffered harm, injury and incurred financial loss.

24          45.     Plaintiffs and members of the Class incurred financial loss, injury, and damage as a

25   result of Defendants’ common practices misclassifying them as independent contractors and failing
26   to pay them minimum and overtime wages in addition to the tips that they were given by patrons.

27   Plaintiffs’ injuries and financial loss were caused by Defendants’ application of those common

28   policies in the same manner as they were applied to absent Class members.

                                                   - 11 -
                                                 COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 15 of 38




 1          46.     During the relevant time period, no Class member received any wages or other
 2   compensation from Defendants. Members of the Class generated their income solely through the tips

 3   received from patrons when they performed exotic table, chair, couch, lap and/or VIP room dances

 4   (collectively referred to herein as “dance tips”).
 5          47.     All monies Class members like Plaintiffs received from patrons when they performed

 6   exotic dances were tips, not wages or service fees. Tips belong to the person they are given to.

 7   Dance tips were given by patrons directly to dancers in the Class and therefore, belong to dancers in
 8   the Class, not Defendants.

 9          48.     The full amount dancers in the Class are given by patrons in relation to exotic dances

10   they perform are not taken into Defendants’ gross receipts, with a portion then paid out to the
11   dancers. Neither Defendants nor any of their affiliated companies issue W-2 forms, 1099 forms or

12   any other documents to Class members indicating any amounts being paid from their gross receipts

13   to Class members as wages.
14          49.     Plaintiffs and members of the Class are tipped employees as they are engaged in an

15   occupation in which they customarily and regularly receive more than $30 a month in tips. No tip

16   credits offsetting any minimum wages due, however, are permitted. Therefore, as employees of
17   Defendants, Class members are entitled to: (a) receive the full minimum wages due, without any tip

18   credit, reduction or other offset; and (b) to retain the full amount of any dance tips and monies given

19   to them by patrons when they perform exotic dances.
20          50.     Defendants’ misclassification of Plaintiffs and other Class members as independent

21   contractors was designed to deny Class members their fundamental rights as employees to receive

22   minimum wages, to demand and retain portions of tips given to Class members by patrons, and done
23   to enhance Defendants’ profits at the expense of the Class.

24          51.     Defendants’ misclassification of exotic dancers like Plaintiffs was willful. Defendants

25   knew or should have known that Plaintiffs and the other dancers performing the same job functions
26   were improperly misclassified as independent contractors.

27          52.     Employment is defined with “striking breadth” in the wage and hour laws.

28   Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318, 325-26, 112 S.Ct. 1344, 1349-50 (1992). The

                                                    - 12 -
                                                  COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 16 of 38




 1   determining factor as to whether dancers like Plaintiffs are employees or independent contractors
 2   under the FLSA is not the dancer’s election, subjective intent or any contract. Rutherford Food

 3   Corp. v. McComb, 331 U.S. 722, 727 (1947). Rather, the test for determining whether an individual

 4   is an “employee” under the FLSA is the economic reality test. Under the economic reality test,
 5   employee status turns on whether the individual is, as a matter of economic reality, in business for

 6   herself and truly independent, or rather is economically dependent upon finding employment in

 7   others.
 8             53.   Any contract which attempts to have workers in the Class waive, limit or abridge

 9   their statutory rights to be treated as an employee under the FLSA or other applicable wage and hour

10   laws is void, unenforceable, unconscionable and contrary to public policy. Workers in the Class
11   cannot validly “elect” to be treated as employees or independent contractors under threat of adverse

12   treatment. Nor can workers in the Class agree to be paid less than the minimum wage.

13             54.   Despite this, Defendants unfairly, unlawfully, fraudulently and unconscionably
14   attempt to coerce dancers in the Class to waive their statutory rights and elect to be treated as

15   independent contractors. Defendants threaten to penalize and discriminate against dancers in the

16   Class if they assert their statutory rights such as through termination and the confiscation of all dance
17   tips, among other adverse conditions and retaliations. Any such retaliation based on the assertion of

18   statutory rights under the wage and hour laws is unlawful. 29 U.S.C. § 215(a)(3). Further, it is

19   unlawful for an employer to even threaten to discharge, demote, terminate or discriminate in the
20   terms and conditions of employment because an employee has made a bona fide complaint against

21   an employer for a violation of wage and hour laws. This protection encompasses the exercise of

22   statutory rights on the employees own behalf and on behalf of others. Any actual or threatened
23   retaliation against an employee for the assertion of wage and hour law claims violates the state’s

24   fundamental public policy to protect the payment of wages and employee’s rights.

25             55.   Under the applicable FLSA test, courts utilize several factors to determine economic
26   dependence and employment status. They are: (i) the degree of control exercised by the alleged

27   employer; (ii) the relative investments of the alleged employer and employee; (iii) the degree to

28   which the employee’s opportunity for profit and loss is determined by the employer; (iv) the skill

                                                   - 13 -
                                                 COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 17 of 38




 1   and initiative required in performing the job; (v) the permanency of the relationship; and (vi) the
 2   degree to which the alleged employee’s tasks are integral to the employer’s business.

 3          56.     By contrast, California has opted for the “ABC Test.” On April 30, 2018, the

 4   California Supreme Court issued its long-awaited opinion in Dynamex Operations W., Inc. v. Super.
 5   Ct., 416 P.3d 1, 5 (Cal. 2018), clarifying the standard for determining whether workers in California

 6   should be classified as employees or as independent contractors for purposes of the wage orders

 7   adopted by California’s Industrial Welfare Commission. In so doing, the Court narrowed the
 8   definition of independent contractor, holding that there is a presumption that individuals are

 9   employees and that an entity classifying an individual as an independent contractor bears the burden

10   of establishing that such a classification is proper.
11          57.     To meet this burden, the hiring entity must establish each of the following three
12   factors, commonly known as the “ABC test”:

13          a.      that the worker is free from the control and direction of the hiring entity in connection
                    with the performance of the work, both under the contract for the performance of the
14                  work and in fact; and
            b.      that the worker performs work that is outside the usual course of the hiring entity’s
15                  business; and
            c.      that the worker is customarily engaged in an independently established trade,
16                  occupation, or business of the same nature as the work performed.
17          58.     The totality of circumstances surrounding the employment relationship between

18   Defendants and the dancers in the Class working at the Déjà Vu Affiliated Nightclubs establishes

19   economic dependence by the dancers on Defendants and employee status. Here, as a matter of
20   economic reality, Plaintiffs and all other Class members are not in business for themselves and truly

21   independent, but rather are economically dependent upon finding employment in others, namely

22   Defendants. The dancers are not engaged in occupations or businesses distinct from that of
23   Defendants. Rather, their work is the basis for Defendants’ business. Defendants obtain the patrons

24   who desire exotic dance entertainment and provide the workers who conduct the exotic dance

25   services on behalf of Defendants. Defendants retain pervasive control over the nightclub operation as
26   a whole, and the dancers’ duties are an integral part of the operation.

27          59.     Thus, whether analyzed according to the FLSA’s economic reality test or California’s

28   more rigorous “ABC test,” it is clear that Defendants miscast Plaintiffs and the Class as independent

                                                     - 14 -
                                                   COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 18 of 38




 1   contractors.
 2          A.      Degree Of Control – Plaintiffs And The Other Dancers Exercise No Control Over
                    Their “Own” Or Their Employers’ Business’
 3

 4          60.     Plaintiffs and the other members of the Class do not exert control over a meaningful
 5   part of the nightclub business and do not stand as separate economic entities from Defendants.

 6   Defendants exercise control over all aspects of the working relationship with Plaintiffs and the other

 7   dancers in the nightclubs.
 8          61.     Class members’ economic status is inextricably linked to those conditions over which

 9   Defendants have complete control. Plaintiffs and the other dancers are completely dependent on the

10   Déjà Vu Affiliated Nightclubs for their earnings. The club controls all of the advertising and
11   promotion without which dancers like Plaintiffs could not survive economically. Moreover,

12   Defendants create and control the atmosphere and surroundings at the Déjà Vu Affiliated

13   Nightclubs, the existence of which dictates the flow of patrons into the club. The dancers have no
14   control over the customer volume or the atmosphere at each of the nightclubs.

15          62.     Defendants employ guidelines and rules dictating the way in which dancers like

16   Plaintiffs must conduct themselves while working at the Déjà Vu Affiliated Nightclubs. Defendants
17   dictate: the hours of operation; length of shifts dancers must work; the show times during which a

18   dancer may perform; minimum dance tips; determine the sequence in which a dancer may perform

19   on stage during her stage rotation; the format and themes of dancers’ performances (including their
20   costuming and appearances); theme nights; conduct while at work (i.e., that they be on the floor as

21   much as possible when not on stage and mingle with patrons in a manner which supports

22   Defendants’ general business plan); tip sharing; paying “tipouts” to employees who do not normally
23   receive tips from patrons; requirements that dancers help sell drinks or “Déjà Vu ” branded novelties

24   to patrons; and all other terms and conditions of employment.

25          63.     Defendants require Plaintiffs and the other dancers in the Class to schedule work
26   shifts. Defendants require that each shift worked by a dancer be of a minimum number of hours.

27   Further, Defendants require dancers like Plaintiffs to clock-in and clock-out (or otherwise check in

28   or report) at the beginning and end of each shift. If late or absent for a shift, a dancer is subject to

                                                   - 15 -
                                                 COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 19 of 38




 1   fine, penalty, or reprimand by Defendants. Once a shift starts, a dancer, like Plaintiffs, are required
 2   to complete the shift and cannot leave early without penalty or reprimand.

 3            64.   Defendants impose other rules on dancers such as those restricting smoking breaks,

 4   the length of breaks, and how many dancers can take such breaks at a time.
 5            65.   While working at the Déjà Vu Affiliated Nightclubs, dancers like Plaintiffs perform

 6   exotic table, chair, couch, lap and/or VIP room dances for patrons offering them “dance tips.”

 7   Defendants, not the dancers, set the minimum tip amount that dancers must collect from patrons
 8   when performing exotic dances. Defendants announce the minimum tip amounts to patrons in the

 9   nightclub wishing to view dances.

10            66.   Defendants dictate the manner and procedure in which dance tips are collected from
11   patrons and tracked. Each time a dancer performs an exotic dance for a patron and receives a dance

12   tip, the dancer is required to immediately account to Defendants for their time and any dance tip

13   given to them by the patron. Additionally, Defendants employ other employees called “checkers,”
14   doormen and/or floor walkers to watch dancers work, count private dances they perform, and record

15   the amount of any dance tips received. At the end of a work shift, dancers like Plaintiffs are required

16   to clock out and account to Defendants for all dances performed for the patrons of the nightclub.
17   Then, in addition to any base “rent” payment, the dancer is required to pay a portion of each dance

18   tip given to them by patrons over to Defendants as “rent.” The rent payment typically exceeds 30%

19   of each dance tip. Alternatively, in clubs where rent is not collected on a per-dance basis, the base
20   “rent” the dancer must pay the nightclub at the end of a shift is higher and ultimately funded through

21   tip-sharing.

22            67.   The entire sum a dancer receives from a patron in relation to a dance is not given to
23   Defendants (and/or the nightclubs) and taken into their gross receipts. Rather, the dancers keep their

24   share of the payment under the tip-sharing policy and only pay over to Defendants and the nightclub

25   the portion demanded as “rent” (e.g., $7 from each $20 dance tip received). As a result, there is no
26   pay out by Defendants to the dancer of any wages. Defendants (and/or the nightclubs) issue no 1099

27   forms, W-2 forms, or other documents to any dancers showing any sums being paid to dancers as

28   wages.

                                                   - 16 -
                                                 COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 20 of 38




 1          68.     Defendants establish the share or percentage which each dancer is required to pay
 2   them for each type of dance they receive dance tips for during the work shift. In addition, per-dance

 3   amounts or “tip-outs” must be paid by dancers (e.g. approx. $1 for each dance) to the nightclub

 4   manager, dance checkers, disk-jockey, bouncers/door staff and/or other employees as part of
 5   Defendants’ tip-sharing policy. Dancers are also required to help sell goods (such as t-shirts, videos

 6   or hats) bearing the Déjà Vu logo to patrons as part of their job duties performing table dances. As

 7   part of these “special” dances, goods are sold as a package with a table dance. The foregoing
 8   establishes that Defendants control and set the terms and conditions of all dancers’ work. This is the

 9   hallmark of economic dependence and control.

10          B.      Skill and Initiative of a Person in Business for Themselves
11          69.     Plaintiffs, like all other dancers, do not exercise the skill and initiative of a person in

12   business for themselves.

13          70.     Plaintiffs, like all other dancers, are not required to have any specialized or unusual
14   skills to work at the Déjà Vu Affiliated Nightclubs. Prior dance experience is not required to perform

15   at the Déjà Vu Affiliated Nightclubs. Dancers are not required to attain a certain level of skill in

16   order to work at the Déjà vu Affiliated Nightclubs. There are no dance seminars, no specialized
17   training, no instruction booklets, and no choreography provided or required in order to work at any

18   of the Déjà Vu Affiliated Nightclubs. The dance skills utilized are commensurate with those

19   exercised by ordinary people who choose to dance at a disco or at a wedding.
20          71.     Plaintiffs, like all other dancers, do not have the opportunity to exercise the business

21   skills and initiative necessary to elevate their status to that of independent contractors. Dancers, like

22   Plaintiffs, own no enterprise. Dancers, like Plaintiffs, exercise no business management skills.
23   Dancers maintain no separate business structures or facilities. Dancers exercise no control over

24   customer volume or atmosphere at the Déjà Vu Affiliated Nightclubs. Dancers do not actively

25   participate in any effort to increase the nightclub's client base, enhance goodwill, or establish
26   contracting possibilities. The scope of a dancer's initiative is restricted to decisions involving what

27   clothes to wear (within Defendants' guidelines) or how provocatively to dance which is consistent

28   with the status of an employee opposed to an independent contractor.

                                                   - 17 -
                                                 COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 21 of 38




 1          72.     Plaintiffs, like all other dancers, are not permitted to hire or subcontract other
 2   qualified individuals to provide additional dances to patrons, and increase their revenues, as an

 3   independent contractor in business for themselves would.

 4          C.      Relative Investment
 5          73.     Plaintiffs’ relative investment is minor when compared to the investment made by

 6   Defendants.

 7          74.     Plaintiffs, like all other dancers, make no capital investment in the facilities,
 8   advertising, maintenance, sound system and lights, food, beverage and other inventory, or staffing of

 9   the Déjà Vu Affiliated Nightclubs. Defendants provide all investment and risk capital. Dancers’

10   investments are limited to expenditures on costumes and make-up which they may choose to wear
11   while working, and their own labor. But for Defendants' provision of the lavish nightclub work

12   environment the dancers would earn nothing.

13          D.      Opportunity for Profit and Loss
14          75.     Defendants, not dancers like Plaintiffs, manage all aspects of the business operation

15   including attracting investors, establishing the hours of operation, setting the atmosphere,

16   coordinating advertising, hiring and controlling the staff (managers, waitresses, bartenders,
17   bouncers/doormen, etc.). Defendants, not the dancers, take the true business risks for the Déjà Vu

18   Affiliated Nightclubs. Defendants, not the dancers, are responsible for providing the capital

19   necessary to open, operate and expand the nightclub business.
20          76.     Dancers like Plaintiffs do not control the key determinants of profit and loss of a

21   successful enterprise. Specifically, Plaintiffs are not responsible for any aspect of the enterprises' on-

22   going business risk. For example, Defendants, not the dancers, are responsible for all financing, the
23   acquisition and/or lease of the physical facilities and equipment, inventory, the payment of wages

24   (for managers, bartenders, doormen, and waitresses), and obtaining all appropriate business'

25   insurance and licenses. Defendants, not the dancers, establish the minimum dance tip amounts that
26   should be collected from patrons when dancing. Even with respect to any "rent" payments, the

27   dancers do not truly pay the Club's "rent" for the exclusive use of space. Rather, the term "rent" is a

28   misnomer or subterfuge for tip sharing as in reality, Defendants simply demand a set portion

                                                    - 18 -
                                                  COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 22 of 38




 1   (approx. 35%) of each dance tip given to a dancer.
 2          77.     The extent of the risk that dancers like Plaintiffs are confronted with is the loss of any

 3   "base rent" fee due to Defendants when the employee clocks out after each shift. Defendants, not the

 4   dancers, shoulder the risk of loss. The dance tips the dancers receive are not a return for risk on
 5   capital investment. They are a gratitude for services rendered. From this perspective, it is clear that a

 6   dancer’s “return on investment” (i.e. dance tips) is no different from that of a waiter who serves food

 7   during a customer's meal at a restaurant.
 8          E.      Permanency
 9          78.     Certain dancers in the Class have worked at the Déjà Vu Affiliated Nightclubs for

10   significant periods of time.
11          F.      Integral Part of Employer’s Business
12          79.     Dancers like Plaintiffs are essential to the success of the Déjà vu Affiliated

13   Nightclubs. The continued success of the Déjà Vu Affiliated Nightclubs depends to an appreciable
14   degree upon the provision of exotic dances by dancers for patrons. In fact, the primary reason the

15   nightclubs exist is to showcase the dancers' physical attributes for patrons. The primary "product" or

16   "good" Defendants are in business to sell patrons that come to their nightclubs are lap dances
17   performed by the exotic dancers in the Class that Defendants recruit to work in their clubs and

18   instruct to work in a specific way.

19          80.     Many of the Déjà Vu Affiliated Nightclubs do not serve alcohol and therefore, are not
20   truly in direct competition with other enterprises in the nightclub, tavern, or bar business. Absent the

21   provision of exotic dances by dancers for patrons, a nightclub serving only non-alcoholic beverages

22   would have difficulty remaining in business. Moreover, Defendants are able to charge admission
23   prices and a much higher price for their drinks (e.g., $10 for soft drinks) than establishments without

24   exotic dancers because the dancers are the main attraction of the Déjà Vu Affiliated Nightclubs.

25   Moreover, dancers in the Class must help sell Defendants' drink products to patrons. As a result, the
26   dancers are an integral part of the Déjà vu Affiliated Nightclubs’ business.

27          81.     The foregoing demonstrates that dancers in the Class like Plaintiffs are economically

28   dependent on Defendants and subject to significant control by Defendants. Therefore, Plaintiffs were

                                                   - 19 -
                                                 COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 23 of 38




 1   misclassified as independent contractors and should have been paid minimum wages at all times they
 2   worked at any Déjà vu Affiliated Nightclub and otherwise been afforded all rights and benefits of an

 3   employee under federal and state wage and hour laws.

 4                                   IV.    DEFENDANTS’ INTENT
 5          82.     All actions and agreements by Defendants described herein were willful, intentional,

 6   and not the result of mistake or inadvertence.

 7          83.     Defendants were aware that the FLSA and state wage and hour laws applied to their
 8   operation of the Déjà Vu Affiliated Nightclubs at all relevant times and that under the economic

 9   realities test applicable to determining employment status under those laws the dancers were

10   misclassified as independent contractors. Defendants and their affiliated companies, were aware of
11   and/or the subject of previous litigation and enforcement actions relating to wage and hour law

12   violations where the misclassification of exotic dancers as independent contractors was challenged.

13   In the vast majority of those prior cases, exotic dancers working under conditions similar to those
14   employed at the Déjà Vu Affiliated Nightclubs were determined to be employees under the wage

15   and hour laws, not independent contractors. See e.g., Harrell v. Diamond A Entm’t, Inc., 992 F.

16   Supp. 1343 (M.D. Fla. 1997). Further, Defendants were aware, and on actual or constructive notice,
17   that applicable law rendered all dance tips given to class members by patrons when working in the

18   Déjà Vu Affiliated Nightclubs the dancer/Class member's sole property, rendering Defendants' tip-

19   share, rent, and tip-out polices unlawful. Despite being on notice of their violations, Defendants
20   intentionally chose to continue to misclassify dancers like Plaintiffs, withhold payment of minimum

21   wages, and require dancers to share their tips with Defendants and their employees in an effort to

22   enhance their profits. Such conduct and agreements were intentional, unlawful, fraudulent,
23   deceptive, unfair and contrary to public policy.

24                                    V.    INJURY AND DAMAGE
25          84.     Plaintiffs and all Class members suffered injury, were harmed, and incurred damage
26   and financial loss as a result of Defendants' conduct complained of herein. Among other things,

27   Plaintiffs and the Class were entitled to minimum wages and to retain all of the dance tips and other

28   tips they were given by patrons. By failing to pay Plaintiffs and the Class minimum wages and

                                                   - 20 -
                                                 COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 24 of 38




 1   interfering with their right to retain all of the dance tips and other tips they were given by patrons,
 2   Defendants injured Plaintiffs and the members of the Class and caused them financial loss, harm,

 3   injury, and damage. Defendants’ conduct causing those injuries was committed in California,

 4   emanated to, and affected Class members across the state and nationwide.
 5                   VI.     COLLECTIVE AND CLASS ACTION ALLEGATIONS
 6           85.     Plaintiffs bring the First Cause of Action (for violations of the FLSA) as an “opt-in”

 7   collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b) on behalf of themselves
 8   and a proposed collection of similarly situated individuals defined as follows, and hereinafter

 9   referred to as the “FLSA Collective”:

10           All individuals who have worked in California for Defendant(s) as an exotic dancer at
             any time on or after the date three years before the filing of this action.
11
             86.     The names and addresses of the individuals who comprise the FLSA Collective are
12
     available from Defendants. Accordingly, Plaintiffs herein pray for an Order requiring Defendants to
13
     provide the names and all available locating information for all members of the FLSA Collective, so
14
     that notice can be provided regarding the pendency of this action, and of such individuals’ right to
15
     opt-in to this action as party plaintiffs.
16
             87.     Plaintiffs bring the Second through Eighth Causes of Action (the California state law
17
     claims) as an “opt-out” class action pursuant to California Code of Civil § 382, defined initially as
18
     follows, and hereinafter referred to as the “California Class”:
19
             All individuals who have worked in California for Defendant(s) as an exotic dancer at
20           any time on or after the date four years before the filing of this action.

21   Excluded from the California Class is anyone employed by counsel for Plaintiffs in this action, and

22   any Judge to whom this action is assigned and his or her immediate family members.
23           88.     Numerosity. Defendants have employed hundreds of individuals as exotic dancers

24   during the relevant time periods.

25           89.     Existence and Predominance of Common Questions. Common questions of law
26   and/or fact exist as to the members of the proposed classes and, in addition, common questions of

27   law and/or fact predominate over questions affecting only individual members of the proposed

28   classes. The common questions include the following:

                                                    - 21 -
                                                  COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 25 of 38




 1          a.      Whether Defendants’ policy and practice of not paying exotic dancers the minimum
                    wage and/or at one-and-a-half (1.5) times the regular rate of pay (i.e., time-and-a-
 2                  half) for all hours worked in excess of forty hours in a week or eight hours in a day
                    violates the FLSA and/or California labor laws;
 3
            b.      Whether Defendants violated the FLSA and/or California wage and hour laws by
 4                  classifying all exotic dancers at the Déjà Vu Affiliated Nightclubs as “independent
                    contractors,” as opposed to employees, and not paying them overtime and minimum
 5                  wages;

 6          c.      Whether the monies given to dancers by patrons when they perform table dances are
                    gratuities;
 7
            d.      Whether the dancers own the money given to them by patrons when they perform
 8                  exotic dances;

 9          e.      Whether Defendants unlawfully required Class members to share their tips with
                    Defendants and Defendants’ employees;
10
            f.      Whether Defendants are joint employers of the dancers in the Class;
11
            g.      Whether Defendants and certain third parties agreed and conspired to deny Class
12                  members their rights under federal and state wage and hour laws;

13          h.      Whether Defendants failed to keep required employment records;
14          i.      Whether Defendants’ payroll policies and practices violated the California Labor
                    Code and/or the Unfair Competition Law (“UCL”);
15
            j.      Whether the Class members are entitled to unpaid wages, waiting time penalties, and
16                  other relief;
17          k.      Whether Defendants’ affirmative defenses, if any, raise common issues of fact or law
                    as to Plaintiffs and the Class members; and
18
            l.      Whether Plaintiffs and the proposed classes are entitled to damages and equitable
19                  relief, including, but not limited to, restitution and a preliminary and/or permanent
                    injunction, and if so, the proper measure and formulation of such relief.
20
            90.     Typicality. Plaintiffs’ claims are typical of the claims of the proposed classes.
21
     Defendants’ common course of conduct in violation of law as alleged herein has caused Plaintiffs
22
     and the proposed classes to sustain the same or similar injuries and damages. Plaintiffs’ claims are
23
     therefore representative of and co-extensive with the claims of the proposed classes.
24
            91.     Adequacy. Plaintiffs are adequate representatives of the proposed classes because
25
     their interests do not conflict with the interests of the members of the classes they seek to represent.
26
     Plaintiffs have retained counsel competent and experienced in complex class action litigation, and
27
     Plaintiffs intend to prosecute this action vigorously. Plaintiffs and their counsel will fairly and
28

                                                   - 22 -
                                                 COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 26 of 38




 1   adequately protect the interests of members of the proposed classes.
 2          92.     Superiority. The class action is superior to other available means for the fair and

 3   efficient adjudication of this dispute. The injury suffered by each member of the proposed classes,

 4   while meaningful on an individual basis, is not of such magnitude as to make the prosecution of
 5   individual actions against Defendants economically feasible. Individualized litigation increases the

 6   delay and expense to all parties and the court system presented by the legal and factual issues of the

 7   case. By contrast, the class action device presents far fewer management difficulties and provides the
 8   benefits of single adjudication, economies of scale, and comprehensive supervision by a single court.

 9          93.     In the alternative, the proposed classes may be certified because the prosecution of

10   separate actions by the individual members of the proposed classes would create a risk of
11   inconsistent or varying adjudication with respect to individual members of the proposed classes that

12   would establish incompatible standards of conduct for Defendants; and Defendants have acted

13   and/or refused to act on grounds generally applicable to the proposed classes, thereby making
14   appropriate final and injunctive relief with respect to members of the proposed classes as a whole.

15                                      FIRST CAUSE OF ACTION
                                       VIOLATION OF THE FLSA
16                       (Failure to Pay Statutory Minimum Wages and Overtime)
                                          (By the FLSA Collective)
17
            94.     Plaintiffs hereby incorporate all of the preceding paragraphs by reference as if fully
18
     set forth herein, unless inconsistent.
19
            95.     At all relevant times, Defendants jointly employed Plaintiffs and all Class members
20
     within the meaning of the FLSA.
21
            96.     29 U.S.C. § 206 requires that Defendants pay all employees minimum wages for all
22
     hours worked. 29 U.S.C. § 206(a) provides in pertinent part:
23

24          Every employer shall pay to each of his employees who in any workweek is engaged
            in commerce or in the production of goods for commerce, or is employed in an
25          enterprise engaged in commerce or in the production of goods for commerce, wages
            at the following rates:
26
            (1) except as otherwise provided in this section, not less than--
27
                    (A) $5.85 an hour, beginning on the 60th day after May 25, 2007;
28

                                                   - 23 -
                                                 COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 27 of 38




 1                  (B) $6.55 an hour, beginning 12 months after that 60th day; and
 2                  (C) $7.25 an hour, beginning 24 months after that 60th day;

 3           97.    29 U.S.C. § 207 requires that Defendants pay all employees overtime wages for all

 4   overtime hours worked. 29 U.S.C. § 207(a) provides in pertinent part:
 5           ... no employer shall employ any of his employees who in any workweek is engaged
             in commerce or in the production of goods for commerce, or is employed in an
 6           enterprise engaged in commerce or in the production of goods for commerce for a
             workweek longer than forty hours unless such employee receives compensation for
 7           his employment in excess of the hours above specified at a rate of not less than one
             and one-half times the regular rate at which he is employed.
 8

 9           98.    Like other dancers working at the Déjà Vu Affiliated Nightclubs, Defendants failed to

10   pay Plaintiffs the minimum and overtime wages set forth in 29 U.S.C. §§ 206-207, or any wages
11   whatsoever. In fact, Defendants required that dancers like Plaintiffs actually pay them in order to

12   work.

13           99.    Defendants failed to pay dancers like Plaintiffs a minimum or overtime wage
14   throughout the relevant time period because Defendants misclassified them as independent

15   contractors.

16           100.   The amounts paid to exotic dancers, like Plaintiffs, by patrons in relation to dances
17   performed were tips, not wages. Those monies were not the property of Defendants. The entire

18   amount collected from patrons in relation to dances performed by exotic dancers was not made part

19   of any of Defendants’ gross receipts at any point.
20           101.   As a result, the amounts paid to dancers like Plaintiffs by patrons in relation to exotic

21   dances were tips, not wages or service fees, and no part of those amounts can be used to offset

22   Defendants’ obligation to pay dancers, like Plaintiff, minimum wages due. See e.g., Hart v. Rick's
23   Cabaret Int'l, Inc., 967 F. Supp. 2d 901, 934 (S.D.N.Y. 2013) (granting summary judgment to exotic

24   dancers on the issue of whether dance fees offset a nightclub's wage obligations under the FLSA).

25           102.   Further, no tip credit applies to reduce or offset any minimum wages due. The FLSA
26   only permits an employer to allocate an employee's tips to satisfy a portion of the statutory minimum

27   wage requirement provided that the following conditions are satisfied: (1) the employer must inform

28   the tipped employees of the provisions of § 3(m) of the FLSA, 29 U.S.C. § 203(m); and (2) tipped

                                                   - 24 -
                                                 COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 28 of 38




 1   employees must retain all the tips received except those tips included in a tipping pool among
 2   employees who customarily receive tips. 29 U.S.C. § 203(m).

 3             103.   Neither of these conditions was satisfied. Defendants did not inform dancers like

 4   Plaintiffs of the provisions of § 3(m) of the FLSA, 29 U.S.C. § 203(m); and Plaintiffs did not retain
 5   all the tips received except those tips included in a tipping pool among employees who customarily

 6   receive tips. 29 U.S.C. § 203(m). Defendants never notified any dancers that their dance tips were

 7   being used to reduce the minimum wages otherwise due under FLSA's tip-credit provisions and that
 8   they were still due the reduced minimum wage for tipped employees. Rather, Defendants maintained

 9   that no dancers were ever due any minimum wages due to their classification as independent

10   contractors and were paid none.
11             104.   Further, Defendants’ requirement that dancers like Plaintiffs share their tips and: (i)

12   pay Defendants a portion of all dance tips as "rent"; and (ii) also pay a percentage of their tips as

13   "tip-outs" to other employees who do not customarily receive tips, such as managers, checkers, DJs
14   and bouncers/doormen/floor walkers, was not part of a valid tip-sharing arrangement.

15             105.   Based on the foregoing, Plaintiffs are entitled to the full statutory minimum wages set

16   forth in 29 U.S.C. §§ 206 and 207 for all periods in which they worked at the Déjà Vu Affiliated
17   Nightclubs, along with all applicable penalties, liquidated damages, and other relief.

18             106.   Defendants’ conduct in misclassifying dancers like Plaintiffs as independent

19   contractors was intentional, willful, and done to avoid paying minimum and overtime wages and the
20   other benefits that they were legally entitled to.

21             107.   The FLSA provides that a private civil action may be brought for the payment of

22   federal minimum and overtime wages and for an equal amount in liquidated damages in any court of
23   competent jurisdiction by an employee pursuant to 29 U.S.C. § 216(b) (“Any employer who violates

24   the provisions of section 206 or section 207 of this title shall be liable to the employee or employees

25   affected in the amount of their unpaid minimum wages, or their unpaid overtime compensation, as
26   the case may be, and in an additional equal amount as liquidated damages.”). Moreover, Plaintiffs

27   may recover attorneys’ fees and costs incurred in enforcing their rights pursuant to 29 U.S.C. §

28   216(b).

                                                    - 25 -
                                                  COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 29 of 38




 1          108.    12 U.S.C. § 21 l(c) provides in pertinent part:
 2          (c) Records

 3          Every employer subject to any provision of this chapter or of any order issued under
            this chapter shall make, keep, and preserve such records of the persons employed by
 4          him and of the wages, hours, and other conditions and practices of employment
            maintained by him, and shall preserve such records for such periods of time, and shall
 5          make such reports therefrom to the Administrator as he shall prescribe by regulation
            or order as necessary or appropriate for the enforcement of the provisions of this
 6          chapter or the regulations or orders thereunder.

 7          109.    29 C.F.R.§ 516.2 and 29 C.F.R. § 825.500 further require that every employer shall
 8   maintain and preserve payroll or other records containing, without limitation, the total hours worked

 9   by each employee each workday and total hours worked by each employee each workweek.

10          110.    To the extent Defendants failed to maintain all records required by the
11   aforementioned statutes and regulations, and failed to furnish Plaintiffs comprehensive statements

12   showing the hours that they worked during the relevant time period, it also violated the

13   aforementioned laws causing Plaintiffs damage.
14          111.    When the employer fails to keep accurate records of the hours worked by its

15   employees, the rule in Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687-688 (1946) is

16   controlling. That rule states:
17          ...where the employer's records are inaccurate or inadequate ... an employee has
            carried out his burden if he proves that he has in fact performed work for which he
18          was improperly compensated and if he produces sufficient evidence to show the
            amount and extent of that work as a matter of just and reasonable inference. The
19          burden then shifts to the employer to come forward with evidence of the precise
            amount of work performed or with evidence to negative the reasonableness of the
20          inference to be drawn from the employee's evidence. If the employer fails to produce
            such evidence, the court may then award damages to the employee, even though the
21          result be only approximate.

22          112.    The Supreme Court set forth this test to avoid placing a premium on an employer's
23   failure to keep proper records in conformity with its statutory duty, thereby allowing the employer to

24   reap the benefits of the employees’ labors without proper compensation as required by the FLSA.

25   Where damages are awarded pursuant to this test, “[t]he employer cannot be heard to complain that
26   the damages lack the exactness and precision of measurement that would be possible had he kept

27   records in accordance with ... the Act.” Id.

28          113.    Based on the foregoing, Plaintiffs seek unpaid minimum wages at the required legal

                                                      - 26 -
                                                    COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 30 of 38




 1   rate for all working hours during the relevant time period, back pay, restitution, damages,
 2   reimbursement of any base rent and tip-sharing, liquidated damages, prejudgment interest calculated

 3   at the highest legal rate, attorneys’ fees and costs, and all other costs, penalties, and other relief

 4   allowed by law.
 5                                    SECOND CAUSE OF ACTION
                        Violation of Calif. Labor Code §§ 1194, 1197, 1198, and 1199
 6                       Failure to Pay Minimum Wage as Required by State Law
                                           (By the California Class)
 7
             114.    Plaintiffs incorporate by reference all paragraphs above as if fully set forth herein.
 8
             115.    Defendants’ conduct, as set forth above, in failing to pay their dancers minimum
 9
     wage for all hours worked as required by California law, violates Cal. Lab. Code §§ 1197 and 1194.
10
             116.    California Labor Code § 1194(a) provides for a private right of action for
11
     nonpayment of wages, and further provides that a plaintiff may recover the unpaid balance of the full
12
     amount of such wages, together with costs of suit, as well as liquidated damages, interest thereon,
13
     and the attorneys’ fees and costs incurred. California Labor Code § 1194.5 further grants courts the
14
     authority to enjoin violations of this statute.
15
             117.    At all relevant times, Defendants have willfully failed to pay Plaintiffs and class
16
     members any wages whatsoever. Defendants have required that Plaintiffs and Class members
17
     actually pay Defendants in order to be able to work at Déjà Vu Affiliated Nightclubs.
18
             118.    Therefore, Plaintiffs seek, on behalf of themselves and all others similarly situated,
19
     unpaid wages at the required legal rate, reimbursement of stage fees, liquidated damages, interest,
20
     attorneys’ fees and costs, and all other costs and penalties allowed by law. Plaintiffs further seek
21
     injunctive relief to compel Defendants to recognize exotic dancers’ employee status, to provide all
22
     payment guaranteed by law, and for this Court’s continuing jurisdiction to enforce compliance.
23
                                        THIRD CAUSE OF ACTION
24                       Violation of Calif. Labor Code §§ 1194, 1198, 510, and 558
                             Failure to Pay Overtime as Required by State Law
25                                        (By the California Class)
26           119.    Plaintiffs incorporate by reference all paragraphs above as if fully set forth herein.

27           120.    At all times relevant to the Complaint, Wage Order No. 4 has required the payment of

28   an overtime premium for hours worked in excess of 8 hours in a workday, 40 hours in a workweek,

                                                     - 27 -
                                                   COMPLAINT
        Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 31 of 38




 1   or on the seventh day worked in a single workweek.
 2          121.   During the relevant time period, Plaintiffs and the class members were employed by

 3   Defendants within California but were not paid overtime wages for overtime hours worked.

 4          122.   Plaintiffs request that Defendants be required to pay them, and all those similarly
 5   situated, all overtime wages illegally withheld, penalties as provided under the California Labor

 6   Code including §§ 201-203, 510 and 1194.1(a) et seq., punitive/exemplary damages, and attorneys’

 7   fees and costs under California Labor Code § 218.5 and 1194(a).
 8                                  FOURTH CAUSE OF ACTION
                  Violation of Calif. Labor Code § 226 and IWC Wage Order 4-2001
 9           Failure to Provide Itemized Wage Statements in Violation of Cal. Labor Code
                                        (By the California Class)
10
            123.   Plaintiffs incorporate by reference all paragraphs above as if fully set forth herein.
11
            124.   Defendants have failed, and continue to fail, to provide timely, accurate itemized
12
     wage statements to Plaintiffs and California Class members in accordance with California Labor
13
     Code § 226 and Wage Order No. 4. The wage statements that Defendants have provided to their
14
     exotic dancers, including Plaintiffs and the proposed California Class members, do not accurately
15
     reflect the actual hours worked and wages earned.
16
            125.   Defendants’ failure to provide timely, accurate, itemized wage statements to Plaintiffs
17
     and members of the proposed California Class in accordance with the California Labor Code and the
18
     California Wage Order has been knowing and intentional. Accordingly, Defendants are liable for
19
     damages and penalties under California Labor Code § 226.
20
                                      FIFTH CAUSE OF ACTION
21                              Violation of Calif. Labor Code §§ 201-203
                                         Waiting Time Penalties
22                                      (By the California Class)
23          126.   Plaintiffs incorporate by reference all paragraphs above as if fully set forth herein.

24          127.   California Labor Code § 201(a) requires an employer who discharges an employee to

25   pay compensation due and owing to said employee upon discharge. California Labor Code § 202(a)
26   requires an employer to pay compensation due and owing within seventy-two (72) hours of an

27   employee’s termination of employment by resignation. California Labor Code § 203 provides that if

28   an employer willfully fails to pay compensation promptly upon discharge or resignation, as required

                                                  - 28 -
                                                COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 32 of 38




 1   under §§ 201 and 202, then the employer is liable for waiting time penalties in the form of continued
 2   compensation for up to thirty (30) work days.

 3          128.    Certain members of the proposed California Class are no longer employed by

 4   Defendants but have not been paid full compensation for all hours worked, as alleged above. They
 5   are entitled to unpaid compensation for all hours worked, and overtime, for which to date they have

 6   not received compensation, and any applicable overtime.

 7          129.    Defendants have failed and refused, and continue to willfully fail and refuse, to
 8   timely pay compensation and wages and compensation to Plaintiffs and members of the proposed

 9   California Class whose employment with Defendants have terminated, as required by California

10   Labor Code §§ 201 and 202. As a direct and proximate result, Defendants are liable to all such
11   California Class members for up to thirty (30) days of waiting time penalties pursuant to California

12   Labor Code § 203, together with interest thereon.

13          130.    WHEREFORE, pursuant to Labor Code §§ 218, 218.5, and 218.6, Plaintiffs and
14   Class members are entitled to recover the full amount of their unpaid wages, continuation wages

15   under § 203, interest thereon, reasonable attorneys’ fees, and costs of suit.

16
                                        SIXTH CAUSE OF ACTION
17                                  Violation of Calif. Labor Code § 204
                              Failure to Pay all Wages Owed Every Pay Period
18                                        (By the California Class)
19          131.    Plaintiffs incorporate by reference all paragraphs above as if fully set forth herein.
20          132.    During the relevant time period, Plaintiffs and Class members have been employees

21   of Defendants covered by Labor Code § 204 but have been misclassified and not treated as

22   employees.
23          133.    Pursuant to Labor Code § 204, Plaintiffs and Class members were entitled to receive

24   on regular paydays all wages earned for the pay period corresponding to the payday.

25          134.    Defendants have failed to pay Plaintiffs and Class members all wages earned each
26   pay period. On information and belief, at all times during the proposed class period, Defendants have

27   maintained a policy or practice of not paying Plaintiffs and Class members minimum wages for all

28   hours worked and overtime wages for all overtime hours worked.

                                                    - 29 -
                                                  COMPLAINT
          Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 33 of 38




 1           135.    As a result of Defendants’ unlawful conduct, Plaintiffs and Class members have
 2   suffered damages in an amount, subject to proof, to the extent they were not paid all wages and/or

 3   compensation and/or penalties each pay period. The precise amounts of unpaid wages,

 4   compensation, and/or penalties are not presently known to Plaintiffs but can be determined directly
 5   from Defendants’ records or indirectly based on information from Defendants’ records and/or

 6   information known by class members.

 7           136.    WHEREFORE, pursuant to Labor Code §§ 218, 218.5 and 218.6, Plaintiffs and class
 8   members are entitled to recover the full amount of their unpaid wages, interest thereon, reasonable

 9   attorneys’ fees, and costs of suit.

10                                         SEVENTH CAUSE OF ACTION
                                             Common Law Conversion
11                                            (By the California Class)
12           137.    Plaintiffs incorporate by reference all paragraphs above as if fully set forth herein.

13           138.    Defendants’ failure to give class members gratuities from customers that were given
14   and/or left for class members, as alleged above, constitutes common law conversion.

15           139.    Defendants have assumed control and ownership over the above-referenced gratuities,

16   and applied them to its own use.
17           140.    Plaintiffs and class members had a right of ownership and possession over the above-

18   referenced gratuities.

19           141.    Defendants’ theft and retention of the above-referenced gratuities, without consent,
20   have caused Plaintiffs and class members significant financial harm.

21           142.    In failing to pay said monies to Plaintiffs and class members and retaining that money

22   for its own use, Defendants have acted with malice, oppression, and/or conscious disregard for the
23   statutory rights of Plaintiffs and class members. Such wrongful and intentional acts, given the

24   number of victims and the number of acts and previous claims and/or lawsuits relative to similar

25   acts, justify awarding Plaintiffs and class members punitive damages pursuant to California Civil
26   Code § 3294 et seq. in an amount sufficient to deter future similar conduct by Defendants.

27   //
28   //

                                                     - 30 -
                                                   COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 34 of 38




 1                                   EIGHTH CAUSE OF ACTION
          Violation of California’s Unfair Competition Law, Bus. & Prof. Code §§ 17200 et seq.
 2                                      (By the California Class)
            143. Plaintiffs incorporate the allegations of all the foregoing paragraphs by reference, as
 3
     if fully set forth herein.
 4
 5           144.    Plaintiffs bring this action individually, on behalf of the Class, and on behalf of the
     general public pursuant to § 17200 et seq. of the California Business and Professions Code (the “Cal.
 6
     Bus. & Prof. Code”), and the Unfair Competition Laws (“UCL”).
 7
 8           145.    California Business and Professions Code § 17204 prohibits unfair competition,
     defined as “any unlawful, unfair or fraudulent business act or practice.” On behalf of the Class,
 9
     Plaintiffs seek compensation for the loss of their property and the personal financial impacts they
10
11   have suffered as a result of Defendants’ unfair business practices. Defendants’ conduct, as described
     above, has been and continues to be deleterious to the Class, and Plaintiffs are seeking to enforce
12
     important rights affecting the public interest within the meaning of California Code of Civil
13
14   Procedure § 1021.5.
             146.    The conduct of Defendants, as described above, constitutes unlawful, unfair,
15
     unconscionable and/or fraudulent business acts or practices which injured the Class members and
16
17   caused them loss of money.
             147.    The unlawful, unfair, unconscionable and/or fraudulent business acts or practices
18
     adopted by Defendants, which injured the Class members and caused them loss of money, were
19
20   conducted by DVS and Mohney in material part in the state of California and emanated to their
     business operations in California. Class members, therefore, were harmed and injured as a result of
21
     DVS’s and Mohney’s conduct in California. As such, the UCL applies to the entire Class.
22
23           148.    Defendants adopted unlawful business and employment policies, entered into
     agreements and conspired amongst themselves (and with certain third parties in the enterprise who
24
     own part of other Déjà Vu Affiliated Nightclubs) to engage in the above-described unlawful, unfair,
25
26   unconscionable and/or fraudulent business acts and practices in California and that conduct harmed
     Class members and caused them injury and financial loss. As such, the UCL applies to all such
27
     transactions and dealings. All members of the Class have standing to assert UCL claims against DVS
28

                                                   - 31 -
                                                 COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 35 of 38




 1   and Mohney.
 2          149.    By failing to pay its employees minimum and overtime wages in violation of the

 3   FLSA and California wage and hour laws, Defendants violated the UCL.

 4          150.    Violations of the FLSA are unlawful acts which are independently actionable under
 5   the UCL. Wang v. Chinese Daily News (9th Cir. 08-56740 9/27 /1 O); In re Wells Fargo Home

 6   Mortgage Litig., 527 F.Supp.2d 1053, 1066-69 (N.D. Cal. 2007). Such cases are certifiable as class

 7   actions under Fed. R. Civ. P. 23 where the unlawful, unfair, unconscionable and/or fraudulent
 8   business acts or practices, which injured the Class, were conducted by DVS and Mohney in material

 9   part in the state of California and emanated to their business operations in this state.

10          151.    Unpaid wages constitute restitution of property earned by the employee.
11          152.    By requiring Class members to share their tips (e.g., dance tips) with Defendants

12   and/or their employees (tip-outs) in violation of the FLSA and/or any other state or federal law or

13   regulation, as described above, Defendants engaged in unlawful, unfair, unconscionable and/or
14   fraudulent business acts or practices in violation of the UCL.

15          153.    By attempting to have Class members waive, abridge or limit their rights under the

16   FLSA and/or other applicable wage and hour laws in order to work as exotic dancers at the Déjà Vu
17   Affiliated Nightclubs, Defendants engaged in unlawful, unfair, unconscionable and/or fraudulent

18   business acts or practices in violation of the UCL.

19          154.    By threatening to retaliate against and penalize Class members for asserting their
20   rights under the FLSA and/or other applicable wage and hour laws (such as by terminating them,

21   confiscating their tips, and/or imposing other penalties and discrimination), Defendants engaged in

22   unlawful, unfair, unconscionable and/or fraudulent business acts or practices in violation of the
23   UCL.

24          155.    By failing to maintain employment records under the FLSA and/or other applicable

25   wage and hour laws, Defendants engaged in unlawful, unfair, unconscionable and/or fraudulent
26   business acts or practices in violation of the UCL.

27          156.    The acts complained of herein, and each of them, constitute unfair, unlawful,

28   unconscionable and/or fraudulent business practices in violation of Cal. Bus. & Prof. Code § 17200

                                                    - 32 -
                                                  COMPLAINT
         Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 36 of 38




 1   et seq. Defendants’ acts and practices described herein offend established public policies including,
 2   but not limited to, those set forth in the FLSA and/or other applicable wage and hour laws (including

 3   Cal. Labor Code § 356), and involve business practices that are immoral, unethical, oppressive,

 4   and/or unscrupulous.
 5          157.    The unfair business practices set forth above have and continue to injure the Class

 6   and the general public and cause injury and the loss of money, as described further within. These

 7   violations have unjustly enriched Defendants at the expense of the Class. As a result, Plaintiffs, the
 8   Class and the general public are entitled to restitution and an injunction.

 9          158.    Defendants’ conduct, as set forth above, violates the California Unfair Competition

10   Law, Cal. Bus. & Prof. Code § 17200 et seq. Defendants’ conduct constitutes unlawful business acts
11   or practices, in that Defendants have violated California Labor Codes §§ 210, 226, 1194, 1197, and

12   2802, among other laws. As a result of Defendants’ unlawful conduct, Plaintiffs and class members

13   suffered injury in fact and lost money and property, including, but not limited to unpaid wages,
14   unpaid minimum wages, and business expenses that dancers were required to pay. Pursuant to

15   California Business and Professions Code § 17203, Plaintiffs and class members seek to recover

16   restitution. Pursuant to California Code of Civil Procedure § 1021.5, Plaintiffs and class members
17   who worked for Defendants in California are entitled to recover reasonable attorneys’ fees, costs,

18   and expenses incurred in bringing this action.

19          159.    Defendants’ conduct, as set forth above, in failing to permit dancers to retain all
20   gratuities, including dance fees paid by customers, constitutes a violation of California Labor Code §

21   351. This violation is enforceable pursuant to the UCL, Cal. Bus. & Prof. Code § 17200 et seq.

22   Defendants’ conduct constitutes unlawful, unfair, or fraudulent acts or practices, in that Defendants
23   have violated California Labor Code § 351 in not permitting dancers to retain all gratuities, including

24   dance fees, paid by customers. As a result of Defendants’ conduct, Plaintiffs and class members

25   suffered injury in fact and lost money and property, including the loss of gratuities to which they
26   were entitled. Pursuant to Cal. Bus. & Prof. Code § 17203, Plaintiffs and class members seek

27   declaratory and injunctive relief for Defendants’ unlawful, unfair, and fraudulent conduct and to

28   recover restitution.

                                                    - 33 -
                                                  COMPLAINT
     Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 37 of 38




 1                                   PRAYER FOR RELIEF
 2     WHEREFORE, Plaintiffs pray for relief as follows:

 3     a)     For an order certifying that the First Cause of Action of this Complaint may be

 4     maintained as a collective action pursuant to 29 U.S.C. § 216(b) and requiring that
 5     Defendants identify all members of the FLSA Collective and provide all locating information

 6     for members of the FLSA Collective, and that notice be provided to all members of the

 7     FLSA Collective apprising them of the pendency of this action and the opportunity to file
 8     Consents to Become Party Plaintiff thereto;

 9     b)      For an order certifying that the Second through Eight Causes of Action of this

10     Complaint may be maintained as a class action pursuant to California Code of Civil
11     Procedure § 382 on behalf of the classes as defined herein and that notice of the pendency of

12     this action be provided to members of the proposed classes;

13     c)     For an order designating Plaintiffs as class representatives for both the FLSA and
14     California state law claims and Plaintiffs’ attorneys as counsel for the FLSA Collective and

15     the proposed classes;

16     d)     For an order awarding Plaintiffs, the FLSA Collective, and the proposed classes
17     compensatory damages and statutory damages (including liquidated damages on the FLSA

18     claims), including unpaid wages, overtime compensation, and all other sums of money owed,

19     together with interest on these amounts;
20     e)     For preliminary, permanent, and mandatory injunctive relief prohibiting Defendants

21     and its officers and agents from committing the violations of law herein alleged in the future;

22     f)     For a declaratory judgment that Defendants have violated the FLSA, California labor
23     law, and public policy as alleged herein;

24     g)     For an order imposing all statutory and/or civil penalties provided by law, including

25     without limitation penalties under the California Labor Code;
26     h)     For exemplary and punitive damages, as appropriate and available under each cause

27     of action, pursuant to California Civil Code § 3294;

28     i)     For all unpaid minimum and overtime wages due to Plaintiffs and each class member;

                                             - 34 -
                                           COMPLAINT
        Case 3:19-cv-03960-LB Document 1-1 Filed 01/28/19 Page 38 of 38




 1         j)     For an order enjoining Defendants from further unfair and unlawful business
 2         practices in violation of the UCL;

 3         k)     Disgorgement of profits;

 4         l)     For an order awarding restitution of the unpaid minimum, regular, overtime, and
 5         premium wages due to Plaintiffs and class members;

 6         m)     For pre- and post-judgment interest;

 7         n)     For an award of reasonable attorneys’ fees as provided by the FLSA, California Labor
 8         Code §§ 226(e) and 1194; California Code of Civil Procedure § 1021.5; and/or other

 9         applicable law;

10         o)     For all costs of suit; and
11         p)     For such other and further relief as the Court deems just and proper.

12

13                                             JURY TRIAL DEMAND
14         Plaintiffs demand a trial by jury for all of the claims asserted in this Complaint so triable.

15

16   DATED: May 29, 2018                                  Respectfully submitted,
17                                                        FINKELSTEIN & KRINSK LLP

18
                                                          By:
19
                                                          Jeffrey R. Krinsk, Esq.
20                                                        Joshua C. Anaya, Esq.
                                                          Trenton R. Kashima, Esq.
21                                                        550 West C St., Suite 1760
                                                          San Diego, CA 92101-3593
22                                                        Telephone: (619) 238-1333
                                                          Facsimile: (619) 238-5425
23
                                                          Attorneys for Plaintiffs
24                                                        and the Putative Classes

25
26

27

28

                                                  - 35 -
                                                COMPLAINT
